 
Exhibit 10.18
 
MOHEGAN RETIREMENT PLAN



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
 
ARTICLE II
ADMINISTRATION
 
2.1
  
POWERS AND RESPONSIBILITIES OF THE EMPLOYER
  
10
2.2
  
DESIGNATION OF ADMINISTRATIVE AUTHORITY
  
11
2.3
  
ALLOCATION AND DELEGATION OF RESPONSIBILITIES
  
11
2.3
  
POWERS AND DUTIES OF THE ADMINISTRATOR
  
11
2.4
  
RECORDS AND REPORTS
  
12
2.4
  
APPOINTMENT OF ADVISERS
  
12
2.5
  
INFORMATION FROM EMPLOYER
  
13
2.6
  
PAYMENT OF EXPENSES
  
13
2.7
  
MAJORITY ACTIONS
  
13
2.8
  
CLAIMS PROCEDURE
  
13
2.9
  
CLAIMS REVIEW PROCEDURE
  
13

 
ARTICLE III
ELIGIBILITY
 
3.1
  
CONDITIONS OF ELIGIBILITY
  
14
3.2
  
EFFECTIVE DATE OF PARTICIPATION
  
14
3.3
  
DETERMINATION OF ELIGIBILITY
  
15
3.4
  
TERMINATION OF ELIGIBILITY
  
15
3.5
  
OMISSION OF ELIGIBLE EMPLOYEE
  
15
3.6
  
INCLUSION OF INELIGIBLE EMPLOYEE
  
15

 
ARTICLE IV
CONTRIBUTION AND ALLOCATION
 
4.1
  
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION
  
16
4.2
  
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION
  
16
4.3
  
ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS
  
16
4.4
  
MAXIMUM ANNUAL ADDITIONS
  
18
4.5
  
ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS
  
20
4.6
  
DIRECTED INVESTMENT ACCOUNT
  
21

 
ARTICLE V
VALUATIONS
 
5.1
  
VALUATION OF THE TRUST FUND
  
21
5.2
  
METHOD OF VALUATION
  
21



--------------------------------------------------------------------------------

ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS
 
6.1
  
DETERMINATION OF BENEFITS UPON RETIREMENT
  
22
6.1
  
DETERMINATION OF BENEFITS UPON DEATH
  
23
6.2
  
DETERMINATION OF BENEFITS IN EVENT OF DISABILITY
  
24
6.3
  
DETERMINATION OF BENEFITS UPON TERMINATION
  
24
6.4
  
DISTRIBUTION OF BENEFITS
  
26
6.5
  
DISTRIBUTION OF BENEFITS UPON DEATH
  
29
6.6
  
TIME OF SEGREGATION OR DISTRIBUTION
  
30
6.7
  
DISTRIBUTION FOR MINOR BENEFICIARY
  
30
6.8
  
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN
  
30
6.9
  
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
  
30

 
ARTICLE VII
TRUSTEE
 
7.1
  
BASIC RESPONSIBILITIES OF THE TRUSTEE
  
31
7.2
  
INVESTMENT POWERS AND DUTIES OF THE TRUSTEE
  
32
7.3
  
OTHER POWERS OF THE TRUSTEE
  
32
7.4
  
DUTIES OF THE TRUSTEE REGARDING PAYMENTS
  
35
7.5
  
TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES
  
35
7.6
  
ANNUAL REPORT OF THE TRUSTEE
  
35
7.7
  
AUDIT
  
36
7.8
  
RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE
  
36
7.9
  
TRANSFER OF INTEREST
  
37
7.10
  
DIRECT ROLLOVER
  
37

 
ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS
 
8.1
  
AMENDMENT
  
38
8.2
  
TERMINATION
  
39
8.3
  
MERGER OR CONSOLIDATION
  
39

 
ARTICLE IX
TOP HEAVY
 
9.1
  
TOP HEAVY PLAN REQUIREMENTS
  
39
9.2
  
DETERMINATION OF TOP HEAVY STATUS
  
40

 
ARTICLE X
MISCELLANEOUS
 
10.1
  
PARTICIPANT'S RIGHTS
  
43



--------------------------------------------------------------------------------

10.2
  
ALIENATION
  
43
10.3
  
CONSTRUCTION OF PLAN
  
44
10.3
  
GENDER AND NUMBER
  
44
10.4
  
LEGAL ACTION
  
44
10.5
  
PROHIBITION AGAINST DIVERSION OF FUNDS
  
44
10.7
  
BONDING
  
44
10.8
  
RECEIPT AND RELEASE FOR PAYMENTS
  
45
10.9
  
ACTION BY THE EMPLOYER
  
45
10.10
  
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
  
45
10.11
  
HEADINGS
  
46
10.12
  
APPROVAL BY INTERNAL REVENUE SERVICE
  
46
10.13
  
UNIFORMITY
  
46

 
ARTICLE XI
PARTICIPATING EMPLOYERS
 
11.1
  
ADOPTION BY OTHER EMPLOYERS
  
46
11.2
  
REQUIREMENTS OF PARTICIPATING EMPLOYERS
  
47
11.3
  
DESIGNATION OF AGENT
  
47
11.4
  
EMPLOYEE TRANSFERS
  
48
11.5
  
PARTICIPATING EMPLOYER CONTRIBUTION
  
48
11.6
  
AMENDMENT
  
48
11.7
  
DISCONTINUANCE OF PARTICIPATION
  
48
11.8
  
ADMINISTRATOR'S AUTHORITY
  
49



--------------------------------------------------------------------------------

 
MOHEGAN RETIREMENT PLAN
 
THIS AGREEMENT, hereby made and entered into this 30th day of July, 2001, by and
between The Mohegan Tribe of Indians of Connecticut (herein referred to as the
“Employer”) and Fleet National Bank (herein referred to as the “Trustee”).
 
W I T N E S S E T H:
 
WHEREAS, the Employer desires to recognize the contribution made to its
successful operation by its employees and to reward such contribution by means
of a Profit Sharing Plan for those employees who shall qualify as Participants
hereunder;
 
NOW, THEREFORE, effective July 2, 2001, (hereinafter called the “Effective
Date”), the Employer hereby establishes a Profit Sharing Plan and creates this
trust (which plan and trust are hereinafter called the “Plan”) for the exclusive
benefit of the Participants and their Beneficiaries, and the Trustee hereby
accepts the Plan on the following terms:
 
ARTICLE I
DEFINITIONS
 
1.1    “Administrator” means the person or entity designated by the Employer
pursuant to Section 2.2 to administer the Plan on behalf of the Employer.
 
1.2    “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).
 
1.3    “Aggregate Account” means, with respect to each Participant, the value of
all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 9.2.
 
1.4    “Allocation Date” means the Anniversary Date and such other date or dates
deemed necessary by the Administrator. The Allocation Date may include any date
during the Plan Year that the Trustee, any transfer agent appointed by the
Trustee or the Employer and any stock exchange used by such agent are open for
business.
 
1.5    “Anniversary Date” means December 31st.
 
1.6    “Beneficiary” means the person to whom the share of a deceased
Participant’s total account is payable, subject to the restrictions of Sections
6.2 and 6.6.
 
1.7    “Code” means the Internal Revenue Code of 1986, as amended or replaced
from time to time.
 
1.8    “Compensation” with respect to any Participant means such Participant’s
wages as defined in Code Section 3401(a) and all other payments of compensation
by the Employer (in the course of the Employer’s trade or business) for a Plan
Year for which the Employer is required to furnish the Participant a written
statement



1



--------------------------------------------------------------------------------

under Code Sections 6041(d), 6051(a)(3) and 6052. Compensation must be
determined without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
Section 3401(a)(2)).
 
For purposes of this Section, the determination of Compensation shall be made
by:
 
(a) including amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code Sections 125, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b),
and Employee contributions described in Code Section 414(h)(2) that are treated
as Employer contributions.
 
For a Participant’s initial year of participation, Compensation shall be
recognized for the entire Plan Year.
 
Compensation in excess of $150,000 shall be disregarded. Such amount shall be
adjusted for increases in the cost of living in accordance with Code Section
401(a)(17), except that the dollar increase in effect on January 1 of any
calendar year shall be effective for the Plan Year beginning with or within such
calendar year. For any short Plan Year the Compensation limit shall be an amount
equal to the Compensation limit for the calendar year in which the Plan Year
begins multiplied by the ratio obtained by dividing the number of full months in
the short Plan Year by twelve (12).
 
For purposes of this Section, if the Plan is a plan described in Code Section
413(c) or 414(f) (a plan maintained by more than one Employer), the limitation
applies separately with respect to the Compensation of any Participant from each
Employer maintaining the Plan.
 
1.9    “Early Retirement Date.” This Plan does not provide for a retirement date
prior to Normal Retirement Date.
 
1.10    “Eligible Employee” means any Employee.
 
Employees whose employment is governed by the terms of a collective bargaining
agreement between Employee representatives (within the meaning of Code Section
7701(a)(46)) and the Employer under which retirement benefits were the subject
of good faith bargaining between the parties will not be eligible to participate
in this Plan unless such agreement expressly provides for coverage in this Plan.
 
Employees who are nonresident aliens (within the meaning of Code Section
7701(b)(1)(B)) and who receive no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)) shall
not be eligible to participate in this Plan.
 
Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing.
 
1.11    “Employee” means any person who is employed by the Employer or
Affiliated Employer. Employee shall include Leased Employees within the meaning
of Code Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are
covered by a plan described in Code Section 414(n)(5) and such Leased Employees
do not constitute more than 20% of the recipient’s non-highly compensated work
force.
 
1.12    “Employer” means The Mohegan Tribe of Indians of Connecticut and any
successor which shall maintain this Plan; and any predecessor which has
maintained this Plan. The Employer is a sovereign, federally recognized tribe of
Indians with lands within the State of Connecticut. In addition, where
appropriate, the term Employer shall include any Participating Employer (as
defined in Section 11.1) which shall adopt this Plan.



2



--------------------------------------------------------------------------------

 
1.13    “Fiduciary” means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan, including, but
not limited to, the Trustee, the Employer and its representative body, and the
Administrator.
 
1.14    “Fiscal Year” means the Employer’s accounting year of 12 months
commencing on October 1st of each year and ending the following September 30th.
 
1.15    “Forfeiture” means the loss of that portion of a Participant’s Account
that is not Vested, and occurs on the earlier of:
 
(a) the distribution of the entire Vested portion of a Terminated Participant’s
Account, or
 
(b) the last day of the Plan Year in which the Participant incurs a 1-Year Break
in Service.
 
Furthermore, for purposes of paragraph (a) above, in the case of a Terminated
Participant whose Vested benefit is zero, such Terminated Participant shall be
deemed to have received a distribution of his Vested benefit upon his
termination of employment. Restoration of such amounts shall occur pursuant to
Section 6.4(f)(2). In addition, the term Forfeiture shall also include amounts
deemed to be Forfeitures pursuant to any other provision of this Plan.
 
1.16    “Former Participant” means a person who has been a Participant, but who
has ceased to be a Participant for any reason.
 
1.17    “415 Compensation” with respect to any Participant means such
Participant’s wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer’s trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052. “415
Compensation” must be determined without regard to any rules under Code Section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code Section 3401(a)(2)).
 
For purposes of this Section, the determination of “415 Compensation” shall
include any elective deferral (as defined in Code Section 402(g)(3)), and any
amount which is contributed or deferred by the Employer at the election of the
Participant and which is not includible in the gross income of the Participant
by reason of Code Sections 125 or 457.
 
1.18    “Highly Compensated Employee” means an Employee described in Code
Section 414(q) and the Regulations thereunder, and generally means an Employee
who performed services for the Employer during the “determination year” and is
in one or more of the following groups:
 
(a) Employees who at any time during the “determination year” or “look-back
year” were “five percent owners” as defined in Section 1.23(c).
 
(b) Employees who received “415 Compensation” during the “look-back year” from
the Employer in excess of $80,000.
 
The “determination year” shall be the Plan Year for which testing is being
performed, and the “look-back year” shall be the immediately preceding
twelve-month period.
 
For purposes of this Section, the determination of “415 Compensation” shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in



3



--------------------------------------------------------------------------------

the gross income of the Participant under Code Sections 125, 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions. Additionally, the
dollar threshold amount specified in (b) above shall be adjusted at such time
and in the same manner as under Code Section 415(d), except that the base period
shall be the calendar quarter ending September 30, 1996. In the case of such an
adjustment, the dollar limit which shall be applied is the limit for the
calendar year in which the “look-back year” begins.
 
In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Additionally, all Affiliated Employers shall be taken into account as
a single employer and Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) shall be considered Employees unless such Leased
Employees are covered by a plan described in Code Section 414(n)(5) and are not
covered in any qualified plan maintained by the Employer. The exclusion of
Leased Employees for this purpose shall be applied on a uniform and consistent
basis for all of the Employer’s retirement plans. Highly Compensated Former
Employees shall be treated as Highly Compensated Employees without regard to
whether they performed services during the “determination year.”
 
1.19    “Highly Compensated Former Employee” means a former Employee who had a
separation year prior to the “determination year” and was a Highly Compensated
Employee in the year of separation from service or in any “determination year”
after attaining age 55. Notwithstanding the foregoing, an Employee who separated
from service prior to 1987 will be treated as a Highly Compensated Former
Employee only if during the separation year (or year preceding the separation
year) or any year after the Employee attains age 55 (or the last year ending
before the Employee’s 55th birthday), the Employee either received “415
Compensation” in excess of $50,000 or was a “five percent owner.” For purposes
of this Section, “determination year,” “415 Compensation” and “five percent
owner” shall be determined in accordance with Section 1.18. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees. The method
set forth in this Section for determining who is a “Highly Compensated Former
Employee” shall be applied on a uniform and consistent basis for all purposes
for which the Code Section 414(q) definition is applicable.
 
1.20    “Highly Compensated Participant” means any Highly Compensated Employee
who is eligible to participate in the Plan.
 
1.21    “Hour of Service” means each hour for which an Employee is paid or
entitled to payment for the performance of duties for the Employer.
 
1.22    “Investment Manager” means an entity that (a) has the power to manage,
acquire, or dispose of Plan assets and (b) acknowledges fiduciary responsibility
to the Plan in writing. Such entity must be a person, firm, or corporation
registered as an investment adviser under the Investment Advisers Act of 1940, a
bank, or an insurance company.
 
1.23    “Key Employee” means an Employee as defined in Code Section 416(i) and
the Regulations thereunder. Generally, any Employee or former Employee (as well
as each of his Beneficiaries) is considered a Key Employee if he, at any time
during the Plan Year that contains the “Determination Date” or any of the
preceding four (4) Plan Years, has been included in one of the following
categories:
 
(a) an officer of the Employer (as that term is defined within the meaning of
the Regulations under Code Section 416) having annual “415 Compensation” greater
than 50 percent of the amount in effect under Code Section 415(b)(1)(A) for any
such Plan Year.
 
(b) one of the ten employees having annual “415 Compensation” from the Employer
for a Plan Year greater than the dollar limitation in effect under Code Section
415(c)(1)(A) for the calendar year in which such Plan Year ends and owning (or
considered as owning within the meaning of Code Section 318) both more than
one-half percent interest and the largest interests in the Employer.



4



--------------------------------------------------------------------------------

 
(c) a “five percent owner” of the Employer. “Five percent owner” means any
person who owns (or is considered as owning within the meaning of Code Section
318) more than five percent (5%) of the outstanding stock of the Employer or
stock possessing more than five percent (5%) of the total combined voting power
of all stock of the Employer or, in the case of an unincorporated business, any
person who owns more than five percent (5%) of the capital or profits interest
in the Employer. In determining percentage ownership hereunder, employers that
would otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall
be treated as separate employers.
 
(d) a “one percent owner” of the Employer having an annual “415 Compensation”
from the Employer of more than $150,000. “One percent owner” means any person
who owns (or is considered as owning within the meaning of Code Section 318)
more than one percent (1%) of the outstanding stock of the Employer or stock
possessing more than one percent (1%) of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than one percent (1%) of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers. However, in determining whether an individual has
“415 Compensation” of more than $150,000, “415 Compensation” from each employer
required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
taken into account.
 
For purposes of this Section, the determination of “415 Compensation” shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 402(e)(3), 402(h)(1)(B), 403(b) or
457(b), and Employee contributions described in Code Section 414(h)(2) that are
treated as Employer contributions.
 
1.24    “Late Retirement Date” means the first day of the month coinciding with
or next following a Participant’s actual Retirement Date after having reached
his Normal Retirement Date.
 
1.25    “Leased Employee” means any person (other than an Employee of the
recipient) who pursuant to an agreement between the recipient and any other
person (“leasing organization”) has performed services for the recipient (or for
the recipient and related persons determined in accordance with Code Section
414(n)(6)) on a substantially full time basis for a period of at least one year,
and such services are performed under primary direction or control by the
recipient employer. Contributions or benefits provided a Leased Employee by the
leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer. A
Leased Employee shall not be considered an Employee of the recipient:
 
(a) if such employee is covered by a money purchase pension plan providing:
 
(1) a non-integrated employer contribution rate of at least 10% of compensation,
as defined in Code Section 415(c)(3), but including amounts which are
contributed by the Employer pursuant to a salary reduction agreement and which
are not includible in the gross income of the Participant under Code Sections
125, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee contributions
described in Code Section 414(h)(2) that are treated as Employer contributions.
 
(2) immediate participation; and
 
(3) full and immediate vesting; and
 
(b) if Leased Employees do not constitute more than 20% of the recipient’s
non-highly compensated work force.
 
1.26    “Non-Highly Compensated Participant” means any Participant who is not a
Highly Compensated Employee.
 
1.27    “Non-Key Employee” means any Employee or former Employee (and his
Beneficiaries) who is not a Key Employee.



5



--------------------------------------------------------------------------------

 
1.28    “Normal Retirement Age” means the Participant’s 65th birthday, or his
5th anniversary of joining the Plan, if later. A Participant shall become fully
Vested in his Participant’s Account upon attaining his Normal Retirement Age.
 
1.29    “Normal Retirement Date” means the date a Participant attains his Normal
Retirement Age.
 
1.30    “1-Year Break in Service” means a Period of Severance of at least 12
consecutive months.
 
1.31    “Participant” means any Eligible Employee who participates in the Plan
and has not for any reason become ineligible to participate further in the Plan.
 
1.32    “Participant Direction Procedures” means such instructions, guidelines
or policies, the terms of which are incorporated herein, as shall be established
pursuant to Section 4.6 and observed by the Administrator and applied to
Participants who have Participant Directed Accounts.
 
1.33    “Participant’s Account” means the account established and maintained by
the Administrator for each Participant with respect to his total interest in the
Plan and Trust resulting from the Employer contributions.
 
1.34    “Participant’s Directed Account” means that portion of a Participant’s
interest in the Plan with respect to which the Participant has directed the
investment in accordance with the Participant Direction Procedure.
 
1.35    “Participating Employer” means a corporation or entity that has adopted
this Plan as provided in Section 11.1.
 
1.36    “Period of Service” means the aggregate of all periods commencing with
the Employee’s first day of employment or reemployment with the Employer or
Affiliated Employer and ending on the date a 1-Year Break in Service begins. The
first day of employment or reemployment is the first day the Employee performs
an Hour of Service. An Employee will also receive partial credit for any Period
of Severance of less than 12 consecutive months. Fractional periods of a year
will be expressed in terms of days.
 
1.37    “Period of Severance” means a continuous period of time during which the
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the 12 month
anniversary of the date on which the Employee was otherwise first absent from
service.
 
In the case of an individual who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first day of such absence shall not constitute a 1-Year Break in Service.
For purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (a) by reason of the pregnancy of the individual, (b)
by reason of the birth of a child of the individual, (c) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (d) for purposes of caring for such child for a
period beginning immediately following such birth or placement.
 
1.38    “Plan” means this instrument, including all amendments thereto.
 
1.39    “Plan Year” means the Plan’s accounting year of twelve (12) months
commencing on January 1st of each year and ending the following December 31st,
except for the first Plan Year which commenced July 2nd.
 
1.40    “Qualifying Hour of Service” means:
 
(a) Each hour or fraction thereof, for which an Employee is paid, or entitled to
payment by the Employer or an Affiliate for the performance of duties for the
Employer or an affiliate. These hours will be credited to the Employer for each
Plan Year in which the duties are performed. If the Employee is not paid on an
hourly basis, Qualifying Hours of Service will be determined based on weeks
worked. Such an Employee will be credited with 40 Qualifying Hours of Service if
such Employee would be credited with at least one (1) Hour of Service during the
week.



6



--------------------------------------------------------------------------------

 
(b) Each hour or fraction thereof, for which and Employee is paid, or entitled
to payment, by the Employer or an Affiliate due to a period of time which no
duties are performed (irrespective of whether Employment has terminated) due to
vacation, bereavement, holiday, illness and jury duty, but not including
Disability and PTO payouts. No more than 501 Qualifying Hours of Service will be
credited under this paragraph for any single continuous period (whether or not
such period occurs in a single computation period). Hours under this paragraph
will be calculated and credited in the manner provided in Section 2530.200b-2 of
the Department of Labor Regulations which are incorporated herein by this
reference; and
 
(c) Each hour or fraction thereof, for which back pay, irrespective of
mitigation damages, is either awarded or agreed to by the Employer or an
Affiliate. The same Qualifying Hour of Service will not be credited under
subparagraph (a) or (b), as the case may be, and under this subparagraph (c).
These hours will be credited to the Employee for the Year of Service or other
computation period in which the payment is made.
 
A Qualifying Hour of Service is an hour or fraction thereof, for which an
Employee is paid, or entitled to payment, for the performance of duties for the
Employer or an Affiliate.
 
1.41    “Regulation” means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or his delegate, and as amended from time to time.
 
1.42    “Retired Participant” means a person who has been a Participant, but who
has become entitled to retirement benefits under the Plan.
 
1.43    “Retirement Date” means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant’s Normal Retirement Date or Late Retirement Date (see
Section 6.1).
 
1.44    “Super Top Heavy Plan” means a plan described in Section 9.2(b).
 
1.45    “Terminated Participant” means a person who has been a Participant, but
whose employment has been terminated other than by death, Total and Permanent
Disability or retirement.
 
1.46    “Top Heavy Plan” means a plan described in Section 9.2(a).
 
1.47    “Top Heavy Plan Year” means a Plan Year during which the Plan is a Top
Heavy Plan.
 
1.48    “Total and Permanent Disability” means a physical or mental condition of
a Participant resulting from bodily injury, disease, or mental disorder which
renders him incapable of continuing his usual and customary employment with the
Employer. The disability of a Participant shall be determined by a licensed
physician chosen by the Administrator. The determination shall be applied
uniformly to all Participants.
 
1.49    “Trustee” means the person or entity named as trustee herein or in any
separate trust forming a part of this Plan, and any successors.
 
1.50    “Trust Fund” means the assets of the Plan and Trust as the same shall
exist from time to time.
 
1.51    “USERRA” means the Uniformed Services Employment and Reemployment Rights
Act of 1994. Notwithstanding any provision of this Plan to the contrary,
effective December 12, 1994, contributions, benefits and service credit with
respect to qualified military service will be provided in accordance with Code
Section 414(u).



7



--------------------------------------------------------------------------------

 
1.52    “Valuation Date” means the Anniversary Date and such other date or dates
deemed necessary by the Administrator. The Valuation Date may include any day
during the Plan Year that the Trustee, any transfer agent appointed by the
Trustee or the Employer and any stock exchange used by such agent are open for
business.
 
1.53    “Vested” means the nonforfeitable portion of any account maintained on
behalf of a Participant.
 
ARTICLE II
ADMINISTRATION
 
2.1    POWERS AND RESPONSIBILITIES OF THE EMPLOYER
 
(a) In addition to the general powers and responsibilities otherwise provided
for in this Plan, the Employer shall be empowered to appoint and remove the
Trustee and the Administrator from time to time as it deems necessary for the
proper administration of the Plan to ensure that the Plan is being operated for
the exclusive benefit of the Participants and their Beneficiaries in accordance
with the terms of the Plan, the Code, and applicable law. The Employer may
appoint counsel, specialists, advisers, agents (including any nonfiduciary
agent) and other persons as the Employer deems necessary or desirable in
connection with the exercise of its fiduciary duties under this Plan. The
Employer may compensate such agents or advisers from the assets of the Plan as
fiduciary expenses (but not including any business (settlor) expenses of the
Employer), to the extent not paid by the Employer.
 
(b) The Employer may, by written agreement or designation, appoint at its option
an Investment Manager (qualified under the Investment Company Act of 1940 as
amended), investment adviser, or other agent to provide direction to the Trustee
with respect to any or all of the Plan assets. Such appointment shall be given
by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.
 
(c) The Employer shall establish a “funding policy and method,” i.e., it shall
determine whether the Plan has a short run need for liquidity (e.g., to pay
benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a “funding policy and method” shall not, however,
constitute a directive to the Trustee as to investment of the Trust Funds. Such
“funding policy and method” shall be consistent with the objectives of this Plan
and with the requirements of applicable law.
 
(d) The Employer shall periodically review the performance of any Fiduciary or
other person to whom duties have been delegated or allocated by it under the
provisions of this Plan or pursuant to procedures established hereunder. This
requirement may be satisfied by formal periodic review by the Employer or by a
qualified person specifically designated by the Employer, through day-to-day
conduct and evaluation, or through other appropriate ways.
 
2.2    DESIGNATION OF ADMINISTRATIVE AUTHORITY
 
The Employer shall appoint one or more Administrators. Any person, including,
but not limited to, the Employees of the Employer, shall be eligible to serve as
an Administrator. Any person so appointed shall signify his acceptance by filing
written acceptance with the Employer. An Administrator may resign by delivering
his written resignation to the Employer or be removed by the Employer by
delivery of written notice of removal, to take effect at a date specified
therein, or upon delivery to the Administrator if no date is specified.
 
The Employer, upon the resignation or removal of an Administrator, shall
promptly designate a successor to this position. If the Employer does not
appoint an Administrator, the Employer will function as the Administrator.



8



--------------------------------------------------------------------------------

 
2.3    ALLOCATION AND DELEGATION OF RESPONSIBILITIES
 
If more than one person is appointed as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each Administrator. In the event that no such delegation is made by the
Employer, the Administrators may allocate the responsibilities among themselves,
in which event the Administrators shall notify the Employer and the Trustee in
writing of such action and specify the responsibilities of each Administrator.
The Trustee thereafter shall accept and rely upon any documents executed by the
appropriate Administrator until such time as the Employer or the Administrators
file with the Trustee a written revocation of such designation.
 
2.4    POWERS AND DUTIES OF THE ADMINISTRATOR
 
The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with applicable law and regulations. The
Administrator shall have all powers necessary or appropriate to accomplish his
duties under this Plan.
 
The Administrator shall be charged with the duties of the general administration
of the Plan, including, but not limited to, the following:
 
(a) the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;
 
(b) to compute, certify, and direct the Trustee with respect to the amount and
the kind of benefits to which any Participant shall be entitled hereunder;
 
(c) to authorize and direct the Trustee with respect to all nondiscretionary or
otherwise directed disbursements from the Trust;
 
(d) to maintain all necessary records for the administration of the Plan;
 
(e) to interpret the provisions of the Plan and to make and publish such rules
for regulation of the Plan as are consistent with the terms hereof;
 
(f) to compute and certify to the Employer and to the Trustee from time to time
the sums of money necessary or desirable to be contributed to the Plan;
 
(g) to consult with the Employer and the Trustee regarding the short and
long-term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;
 
(h) to assist any Participant regarding his rights, benefits, or elections
available under the Plan.
 
2.5    RECORDS AND REPORTS
 
The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for



9



--------------------------------------------------------------------------------

supplying such information and reports as may be required by applicable law or
as the Administrator may otherwise deem appropriate.
 
2.6    APPOINTMENT OF ADVISERS
 
The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries and to
Plan Participants.
 
2.7    INFORMATION FROM EMPLOYER
 
To enable the Administrator to perform his functions, the Employer shall supply
full and timely information to the Administrator on all matters relating to the
Compensation of all Participants, their Hours of Service, their Periods of
Service, their retirement, death, disability, or termination of employment, and
such other pertinent facts as the Administrator may require; and the
Administrator shall advise the Trustee of such of the foregoing facts as may be
pertinent to the Trustee’s duties under the Plan. The Administrator may rely
upon such information as is supplied by the Employer and shall have no duty or
responsibility to verify such information.
 
2.8    PAYMENT OF EXPENSES
 
All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, agents (including nonfiduciary agents) appointed for the purpose of
assisting the Administrator or the Trustee in carrying out the instructions of
Participants as to the directed investment of their accounts and other
specialists and their agents, and other costs of administering the Plan. Until
paid, the expenses shall constitute a liability of the Trust Fund.
 
2.9    MAJORITY ACTIONS
 
Except where there has been an allocation and delegation of administrative
authority pursuant to Section 2.3, if there shall be more than one
Administrator, they shall act by a majority of their number, but may authorize
one or more of them to sign all papers on their behalf.
 
2.10    CLAIMS PROCEDURE
 
Claims for benefits under the Plan may be filed in writing with the
Administrator. Written notice of the disposition of a claim shall be furnished
to the claimant within 90 days after the application is filed. In the event the
claim is denied, the reasons for the denial shall be specifically set forth in
the notice in language calculated to be understood by the claimant, pertinent
provisions of the Plan shall be cited, and, where appropriate, an explanation as
to how the claimant can perfect the claim will be provided. In addition, the
claimant shall be furnished with an explanation of the Plan’s claims review
procedure.
 
2.11    CLAIMS REVIEW PROCEDURE
 
Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.10 shall be
entitled to request the Administrator to give further consideration to his claim
by filing with the Administrator (on a form which may be obtained from the
Administrator) a request for a hearing. Such request, together with a written
statement of the reasons why the



10



--------------------------------------------------------------------------------

claimant believes his claim should be allowed, shall be filed with the
Administrator no later than 60 days after receipt of the written notification
provided for in Section 2.10. The Administrator shall then conduct a hearing
within the next 60 days, at which the claimant may be represented by an attorney
or any other representative of his choosing and at which the claimant shall have
an opportunity to submit written and oral evidence and arguments in support of
his claim. At the hearing (or prior thereto upon 5 business days written notice
to the Administrator) the claimant or his representative shall have an
opportunity to review all documents in the possession of the Administrator which
are pertinent to the claim at issue and its disallowance. Either the claimant or
the Administrator may cause a court reporter to attend the hearing and record
the proceedings. In such event, a complete written transcript of the proceedings
shall be furnished to both parties by the court reporter. The full expense of
any such court reporter and such transcripts shall be borne by the party causing
the court reporter to attend the hearing. A final decision as to the allowance
of the claim shall be made by the Administrator within 60 days of receipt of the
appeal (unless there has been an extension of 60 days due to special
circumstances, provided the delay and the special circumstances occasioning it
are communicated to the claimant within the 60 day period). Such communication
shall be written in a manner calculated to be understood by the claimant and
shall include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.
 
ARTICLE III
ELIGIBILITY
 
3.1    CONDITIONS OF ELIGIBILITY
 
Any Eligible Employee who was employed on July 2, 2001 shall be eligible to
participate and shall enter the Plan as of such date. Any other Eligible
Employee who completes ninety (90) days of service shall be eligible to
participate hereunder as provided in Section 3.2.
 
3.2    EFFECTIVE DATE OF PARTICIPATION
 
Any Eligible Employee who was not an Employee as of July 2, 2001, shall become a
Participant effective as of the first day of the month coinciding with or next
following the date on which such Employee meets the eligibility requirement of
Section 3.1, provided said Employee is still employed as of such date. If such
Employee was not still employed as of such date, but is subsequently rehired,
than the Eligible Employee shall become a Participant as of the first day of the
month coinciding with or next following the date on which such Employee meets
the eligibility requirement of Section 3.1 after the Eligible Employee is
rehired. All days of service shall be aggregated commencing with an Employee’s
first day of employment with the Employer or Affiliated Employer for purposes of
determining the Service Requirement.
 
If a Former Participant is reemployed by the Employer, he shall participate in
the Plan immediately on his date of reemployment.
 
If a Former Participant (a 1-Year Break in Service previously occurred, but
employment had not terminated) is credited with an Hour of Service after the
first eligibility computation period in which he incurs a 1-Year Break in
Service, he shall participate in the Plan immediately.
 
In the event an Employee who is not a member of an eligible class of Employees
becomes a member of an eligible class, such Employee will participate
immediately if such Employee has satisfied the minimum service requirement and
would have otherwise previously become a Participant.
 
3.3    DETERMINATION OF ELIGIBILITY
 
The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as



11



--------------------------------------------------------------------------------

long as the same is made pursuant to the Plan and applicable law. Such
determination shall be subject to review per Section 2.11.
 
3.4    TERMINATION OF ELIGIBILITY
 
(a) In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in his interest in the Plan for each Period of Service completed while a
noneligible Employee, until such time as his Participant’s Account shall be
forfeited or distributed pursuant to the terms of the Plan. Additionally, his
interest in the Plan shall continue to share in the earnings of the Trust Fund.
 
(b) In the event a Participant is no longer a member of an eligible class of
Employees and becomes ineligible to participate, such Employee will participate
immediately upon returning to an eligible class of Employees.
 
3.5    OMISSION OF ELIGIBLE EMPLOYEE
 
If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by his Employer for the year has been made, the Employer
shall make a subsequent contribution with respect to the omitted Employee in the
amount which the said Employer would have contributed with respect to him had he
not been omitted. Such contribution shall be made regardless of whether or not
it is deductible in whole or in part in any taxable year under applicable
provisions of the Code.
 
3.6    INCLUSION OF INELIGIBLE EMPLOYEE
 
If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such incorrect
inclusion is not made until after a contribution for the year has been made, the
Employer shall not be entitled to recover the contribution made with respect to
the ineligible person regardless of whether or not a deduction is allowable with
respect to such contribution. In such event, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made.
 
ARTICLE IV
CONTRIBUTION AND ALLOCATION
 
4.1    FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION
 
(a) For each Plan Year, the Employer shall contribute to the Plan such amount as
shall be determined by the Employer.
 
(b) The Employer contribution shall not be limited to years in which the
Employer has current or accumulated net profit. Additionally, to the extent
necessary, the Employer shall contribute to the Plan the amount necessary to
provide the top heavy minimum contribution. All contributions shall be made in
cash or in such property as is acceptable to the Trustee.
 
4.2    TIME OF PAYMENT OF EMPLOYER CONTRIBUTION
 
The Employer shall generally pay to the Trustee its contribution to the Plan for
each Plan Year within three months of each Allocation Date, but in no event
later than 12 months following the Plan Year to which the allocation applies.



12



--------------------------------------------------------------------------------

 
4.3    ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS
 
(a) The Administrator shall establish and maintain an account in the name of
each Participant to which the Administrator shall credit as of each Allocation
Date all amounts allocated to each such Participant as set forth herein. The
Employer may, subject to an established procedure applied in a nondiscriminatory
manner, direct the Administrator to allocate Employer Contributions and
Forfeitures on any Allocation Date.
 
(b) The Employer shall provide the Administrator with all information required
by the Administrator to make a proper allocation of the Employer contributions
made during or in respect of each Plan Year. Within a reasonable period of time
after the date of receipt by the Administrator of such information, the
Administrator shall allocate such contribution to each Participant’s Account in
the same proportion that each such Participant’s Qualifying Hours of Service for
the period bears to the total Qualifying Hours of Service of all Participant’s
for such period.
 
(c) As of each Allocation Date any amounts which became Forfeitures since the
last Allocation Date shall first be made available to reinstate previously
forfeited account balances of Former Participants, if any, in accordance with
Section 6.4(f)(2). The remaining Forfeitures, if any, shall be used to reduce
the contribution of the Employer hereunder for the Allocation Date.
 
(d) Participants shall be eligible to share in the allocation of contributions
and Forfeitures for a Plan Year in accordance with the following:
 
(1) Any Participant actively employed during the Plan Year shall be eligible to
share in the allocation of contributions for that Plan Year.
 
(2) For any Top Heavy Plan Year, Non-Key Employees not otherwise eligible to
share in the allocation of contributions as provided above, shall receive the
minimum allocation provided for in Section 4.3(f) if eligible pursuant to the
provisions of Section 4.3(h).
 
(e) As of each Valuation Date, after allocation of Employer contributions, any
earnings or losses (net appreciation or net depreciation) of the Trust Fund
shall be allocated in the same proportion that each Participant’s and Former
Participant’s nonsegregated accounts bear to the total of all Participants’ and
Former Participants’ nonsegregated accounts as of such date. Earnings or losses
with respect to a Participant’s Directed Account shall be allocated in
accordance with Section 4.6.
 
(f) Minimum Allocations Required for Top Heavy Plan Years: Notwithstanding the
foregoing, for any Top Heavy Plan Year, the sum of the Employer contributions
allocated to the Participant’s Account of each Non-Key Employee shall be equal
to at least three percent (3%) of such Non-Key Employee’s “415 Compensation”
(reduced by contributions and forfeitures, if any, allocated to each Non-Key
Employee in any defined contribution plan included with this plan in a Required
Aggregation Group). However, if (1) the sum of the Employer contributions
allocated to the Participant’s Account of each Key Employee for such Top Heavy
Plan Year is less than three percent (3%) of each Key Employee’s “415
Compensation” and (2) this Plan is not required to be included in an Aggregation
Group to enable a defined benefit plan to meet the requirements of Code Section
401(a)(4) or 410, the sum of the Employer contributions allocated to the
Participant’s Account of each Non-Key Employee shall be equal to the largest
percentage allocated to the Participant’s Account of any Key Employee.
 
However, no such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group.
 
(g) For purposes of the minimum allocations set forth above, the percentage
allocated to the Participant’s Account of any Key Employee shall be equal to the
ratio of the sum of the Employer contributions allocated on behalf of such Key
Employee divided by the “415 Compensation” for such Key Employee.



13



--------------------------------------------------------------------------------

 
(h) For any Top Heavy Plan Year, the minimum allocations set forth above shall
be allocated to the Participant’s Account of all Non-Key Employees who are
Participants and who are employed by the Employer on the last day of the Plan
Year, including Non-Key Employees who have (1) failed to complete a Period of
Service; (2) declined to make mandatory contributions (if required) to the Plan;
and (3) been excluded from participation because of their level of Compensation.
 
(i) For the purposes of this Section, “415 Compensation” shall be limited to
$150,000. Such amount shall be adjusted for increases in the cost of living in
accordance with Code Section 401(a)(17), except that the dollar increase in
effect on January 1 of any calendar year shall be effective for the Plan Year
beginning with or within such calendar year. For any short Plan Year the “415
Compensation” limit shall be an amount equal to the “415 Compensation” limit for
the calendar year in which the Plan Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Plan Year by twelve (12).
 
4.4    MAXIMUM ANNUAL ADDITIONS
 
(a) Notwithstanding the foregoing, the maximum “annual additions” credited to a
Participant’s accounts for any “limitation year” shall equal the lesser of: (1)
$30,000 adjusted annually as provided in Code Section 415(d) pursuant to the
Regulations, or (2) twenty-five percent (25%) of the Participant’s “415
Compensation” for such “limitation year.” For any short “limitation year,” the
dollar limitation in (1) above shall be reduced by a fraction, the numerator of
which is the number of full months in the short “limitation year” and the
denominator of which is twelve (12).
 
(b) For purposes of applying the limitations of Code Section 415, “annual
additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (1) Employer contributions, (2) Employee contributions, (3)
forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer and (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code Section
419A(d)(3)) under a welfare benefit plan (as defined in Code Section 419(e))
maintained by the Employer. Except, however, the “415 Compensation” percentage
limitation referred to in paragraph (a)(2) above shall not apply to: (1) any
contribution for medical benefits (within the meaning of Code Section
419A(f)(2)) after separation from service which is otherwise treated as an
“annual addition,” or (2) any amount otherwise treated as an “annual addition”
under Code Section 415(l)(1).
 
(c) For purposes of applying the limitations of Code Section 415, the transfer
of funds from one qualified plan to another is not an “annual addition.” In
addition, the following are not Employee contributions for the purposes of
Section 4.4(b)(2): (1) rollover contributions (as defined in Code Sections
402(e)(6), 403(a)(4), 403(b)(8) and 408(d)(3)); (2) repayments of loans made to
a Participant from the Plan; (3) repayments of distributions received by an
Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).
 
(d) For purposes of applying the limitations of Code Section 415, the
“limitation year” shall be the Plan Year.
 
(e) For the purpose of this Section, all qualified defined contribution plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined contribution plan.
 
(f) For the purpose of this Section, if the Employer is a member of a controlled
group of corporations, trades or businesses under common control (as defined by
Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code Section
415(h)), is a member of an affiliated service group (as defined by Code Section
414(m)), or is a member of a group of entities required to be aggregated



14



--------------------------------------------------------------------------------

pursuant to Regulations under Code Section 414(o), all Employees of such
Employers shall be considered to be employed by a single Employer.
 
(g) For the purpose of this Section, if this Plan is a Code Section 413(c) plan,
each Employer who maintains this Plan will be considered to be a separate
Employer.
 
(h) (1) If a Participant participates in more than one defined contribution plan
maintained by the Employer which have different Anniversary Dates, the maximum
“annual additions” under this Plan shall equal the maximum “annual additions”
for the “limitation year” minus any “annual additions” previously credited to
such Participant’s accounts during the “limitation year.”
 
(2) If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, “annual
additions” will be credited to the Participant’s accounts under the defined
contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.
 
(3) If a Participant participates in more than one defined contribution plan not
subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum “annual additions” under this Plan shall equal the
product of (A) the maximum “annual additions” for the “limitation year” minus
any “annual additions” previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the “annual
additions” which would be credited to such Participant’s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.
 
(i) Notwithstanding anything contained in this Section to the contrary, the
limitations, adjustments and other requirements prescribed in this Section shall
at all times comply with the provisions of Code Section 415 and the Regulations
thereunder, the terms of which are specifically incorporated herein by
reference.
 
4.5    ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS
 
(a) If, as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant’s Compensation, a reasonable error in determining the
amount of elective deferrals (within the meaning of Code Section 402(g)(3)) that
may be made with respect to any Participant under the limits of Section 4.4 or
other facts and circumstances to which Regulation 1.415-6(b)(6) shall be
applicable, the “annual additions” under this Plan would cause the maximum
“annual additions” to be exceeded for any Participant, the Administrator shall
(1) distribute any elective deferrals (within the meaning of Code Section
402(g)(3)) or return any Employee contributions (whether voluntary or
mandatory), and for the distribution of gains attributable to those elective
deferrals and Employee contributions, to the extent that the distribution or
return would reduce the “excess amount” in the Participant’s accounts (2) hold
any “excess amount” remaining after the return of any elective deferrals or
voluntary Employee contributions in a “Section 415 suspense account” (3)
allocate and reallocate the “Section 415 suspense account” in the next
“limitation year” (and succeeding “limitation years” if necessary) to all
Participants in the Plan before any Employer or Employee contributions which
would constitute “annual additions” are made to the Plan for such “limitation
year” (4) reduce Employer contributions to the Plan for such “limitation year”
by the amount of the “Section 415 suspense account” allocated and reallocated
during such “limitation year.”
 
(b) For purposes of this Article, “excess amount” for any Participant for a
“limitation year” shall mean the excess, if any, of (1) the “annual additions”
which would be credited to his account under the terms of the Plan without
regard to the limitations of Code Section 415 over (2) the maximum “annual
additions” determined pursuant to Section 4.4.



15



--------------------------------------------------------------------------------

 
(c) For purposes of this Section, “Section 415 suspense account” shall mean an
unallocated account equal to the sum of “excess amounts” for all Participants in
the Plan during the “limitation year.” The “Section 415 suspense account” shall
not share in any earnings or losses of the Trust Fund.
 
(d) The Plan may not distribute or return “excess amounts,” other than elective
deferrals (within the meaning of Code Section 402(g)(3)) or Employee
contributions (whether voluntary or mandatory) and gains attributable to such
elective deferrals and Employee contributions, to Participants or Former
Participants.
 
4.6    DIRECTED INVESTMENT ACCOUNT
 
(a) Participants may, subject to a procedure established by the Administrator
(the Participant Direction Procedures) and applied in a uniform
nondiscriminatory manner, direct the Trustee to invest all of their accounts in
specific assets, specific funds or other investments permitted under the Plan
and the Participant Direction Procedures. That portion of the interest of any
Participant so directing will thereupon be considered a Participant’s Directed
Account.
 
(b) As of each Valuation Date, all Participant Directed Accounts shall be
charged or credited with the net earnings, gains, losses and expenses as well as
any appreciation or depreciation in the market value using publicly listed fair
market values when available or appropriate.
 
(1) To the extent that the assets in a Participant’s Directed Account are
accounted for as pooled assets or investments, the allocation of earnings, gains
and losses of each Participant’s Directed Account shall be based upon the total
amount of funds so invested, in a manner proportionate to the Participant’s
share of such pooled investment.
 
(2) To the extent that the assets in the Participant’s Directed Account are
accounted for as segregated assets, the allocation of earnings, gains and losses
from such assets shall be made on a separate and distinct basis.
 
ARTICLE V
VALUATIONS
 
5.1    VALUATION OF THE TRUST FUND
 
The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value as of the Valuation
Date and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund. The Trustee may update the
value of any shares held in the Participant Directed Account by reference to the
number of shares held by that Participant, priced at the market value as of the
Valuation Date.
 
5.2    METHOD OF VALUATION
 
In determining the fair market value of securities held in the Trust Fund which
are listed on a registered stock exchange, the Administrator shall direct the
Trustee to value the same at the prices they were last traded on such exchange
preceding the close of business on the Valuation Date. If such securities were
not traded on the Valuation Date, or if the exchange on which they are traded
was not open for business on the Valuation Date, then the securities shall be
valued at the prices at which they were last traded prior to the Valuation Date.
Any unlisted security held in the Trust Fund shall be valued at its bid price
next preceding the close of business on the Valuation Date, which bid price
shall be obtained from a registered broker or an investment banker. In
determining the fair market value of assets other than securities for which
trading or bid prices can be obtained, the Trustee may appraise such assets
itself, or in its discretion, employ one or more appraisers for that purpose and
rely on the values established by such appraiser or appraisers.



16



--------------------------------------------------------------------------------

 
ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS
 
6.1    DETERMINATION OF BENEFITS UPON RETIREMENT
 
Every Participant may terminate his employment with the Employer and retire for
the purposes hereof on his Normal Retirement Date. However, a Participant may
postpone the termination of his employment with the Employer to a later date, in
which event the participation of such Participant in the Plan, including the
right to receive allocations pursuant to Section 4.3, shall continue until his
Late Retirement Date. Upon a Participant’s Retirement Date or attainment of his
Normal Retirement Date without termination of employment with the Employer, or
as soon thereafter as is practicable, the Trustee shall distribute, at the
election of the Participant, all amounts credited to such Participant’s Account
in accordance with Section 6.5.
 
6.2    DETERMINATION OF BENEFITS UPON DEATH
 
(a) Upon the death of a Participant before his Retirement Date or other
termination of his employment, all amounts credited to such Participant’s
Account shall become fully Vested. The Administrator shall direct the Trustee,
in accordance with the provisions of Sections 6.6 and 6.7, to distribute the
value of the deceased Participant’s accounts to the Participant’s Beneficiary.
 
(b) Upon the death of a Former Participant, the Administrator shall direct the
Trustee, in accordance with the provisions of Sections 6.6 and 6.7, to
distribute any remaining Vested amounts credited to the accounts of a deceased
Former Participant to such Former Participant’s Beneficiary.
 
(c) The Administrator may require such proper proof of death and such evidence
of the right of any person to receive payment of the value of the account of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator’s determination of death and of the right of any
person to receive payment shall be conclusive.
 
(d) The Beneficiary of the death benefit payable pursuant to this Section shall
be the Participant’s spouse. Except, however, the Participant may designate a
Beneficiary other than his spouse if:
 
(1) the spouse has waived the right to be the Participant’s Beneficiary, or
 
(2) the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no “qualified domestic relations order” as defined in Code Section
414(p) which provides otherwise), or
 
(3) the Participant has no spouse, or
 
(4) the spouse cannot be located.
 
In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke his
designation of a Beneficiary or change his Beneficiary by filing written notice
of such revocation or change with the Administrator. However, the Participant’s
spouse must again consent in writing to any change in Beneficiary unless the
original consent acknowledged that the spouse had the right to limit consent
only to a specific Beneficiary and that the spouse voluntarily elected to
relinquish such right. In the event no valid designation of Beneficiary exists
at the time of the Participant’s death, the death benefit shall be payable to
his estate.
 
(e) Any consent by the Participant’s spouse to waive any rights to the death
benefit must be in writing, must acknowledge the effect of such waiver, and be
witnessed by a Plan representative or a notary public. Further, the spouse’s
consent must be irrevocable and must acknowledge the specific nonspouse
Beneficiary.



17



--------------------------------------------------------------------------------

 
6.3    DETERMINATION OF BENEFITS IN EVENT OF DISABILITY
 
In the event of a Participant’s Total and Permanent Disability prior to his
Retirement Date or other termination of his employment, all amounts credited to
such Participant’s Account shall become fully Vested. In the event of a
Participant’s Total and Permanent Disability, the Trustee, in accordance with
the provisions of Sections 6.5 and 6.7, shall distribute to such Participant all
amounts credited to such Participant’s Account as though he had retired.
 
6.4    DETERMINATION OF BENEFITS UPON TERMINATION
 
(a) If a Participant’s employment with the Employer is terminated for any reason
other than death, Total and Permanent Disability or retirement, such Participant
shall be entitled to such benefits as are provided hereinafter pursuant to this
Section 6.4.
 
Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant’s
death, Total and Permanent Disability or Normal Retirement). However, at the
election of the Participant, the Administrator shall direct the Trustee to cause
the entire Vested portion of the Terminated Participant’s Account to be payable
to such Terminated Participant one (1) month after termination of employment.
Any distribution under this paragraph shall be made in a manner which is
consistent with and satisfies the provisions of Section 6.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder.
 
If the value of a Terminated Participant’s Vested benefit derived from Employer
and Employee contributions does not exceed $5,000, the Administrator shall
direct the Trustee to cause the entire Vested benefit to be paid to such
Participant in a single lump sum.
 
For purposes of this Section 6.4, if the value of a Terminated Participant’s
Vested benefit is zero, the Terminated Participant shall be deemed to have
received a distribution of such Vested benefit.
 
(b) The Vested portion of any Participant’s Account shall be a percentage of the
total amount credited to his Participant’s Account determined on the basis of
the Participant’s number of whole years of his Period of Service according to
the following schedule:
 
Vesting Schedule
Periods of Service

--------------------------------------------------------------------------------

  
Percentage

--------------------------------------------------------------------------------

Less than 3
  
    0 %
3
  
  20 %
4
  
  40 %
5
  
  60 %
6
  
  80 %
7
  
100 %



18



--------------------------------------------------------------------------------

 
(c) Notwithstanding the vesting provided for in paragraph (b) above, for any Top
Heavy Plan Year, the Vested portion of the Participant’s Account of any
Participant who has an Hour of Service after the Plan becomes top heavy shall be
a percentage of the total amount credited to his Participant’s Account
determined on the basis of the Participant’s number of whole years of his Period
of Service according to the following schedule:
 
Vesting Schedule
Periods of Service

--------------------------------------------------------------------------------

  
Percentage

--------------------------------------------------------------------------------

Less than 2
  
    0 %
2
  
  20 %
3
  
  40 %
4
  
  60 %
5
  
  80 %
6
  
100 %

 
If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Administrator shall revert to the vesting schedule in effect before this Plan
became a Top Heavy Plan. Any such reversion shall be treated as a Plan amendment
pursuant to the terms of the Plan.
 
(d) Notwithstanding the vesting schedule above, upon the complete discontinuance
of the Employer contributions to the Plan or upon any full or partial
termination of the Plan, all amounts credited to the account of any affected
Participant shall become 100% Vested and shall not thereafter be subject to
Forfeiture.
 
(e) The computation of a Participant’s nonforfeitable percentage of his interest
in the Plan shall not be reduced as the result of any direct or indirect
amendment to this Plan. For this purpose, the Plan shall be treated as having
been amended if the Plan provides for an automatic change in vesting due to a
change in top heavy status. In the event that the Plan is amended to change or
modify any vesting schedule, a Participant with at least three (3) whole years
of his Period of Service as of the expiration date of the election period may
elect to have his nonforfeitable percentage computed under the Plan without
regard to such amendment. If a Participant fails to make such election, then
such Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of:
 
(1) the adoption date of the amendment,
 
(2) the effective date of the amendment, or
 
(3) the date the Participant receives written notice of the amendment from the
Employer or Administrator.
 
(f)(1) If any Former Participant shall be reemployed by the Employer before a
1-Year Break in Service occurs, he shall continue to participate in the Plan in
the same manner as if such termination had not occurred.
 
(2) If any Former Participant shall be reemployed by the Employer before five
(5) consecutive 1-Year Breaks in Service, and such Former Participant had
received, or was deemed to have received, a distribution of his entire Vested
interest prior to his reemployment, his forfeited account shall be reinstated
only if he repays the full amount distributed to him before the earlier of five
(5) years after the first date on which the Participant is subsequently
reemployed by the Employer or the close of the first period of five (5)
consecutive 1-Year Breaks in Service commencing after the distribution, or in
the event of a deemed distribution, upon the reemployment of such Former
Participant. In the event the Former Participant does repay the full amount
distributed to him, or in the event of a deemed



19



--------------------------------------------------------------------------------

distribution, the undistributed portion of the Participant’s Account must be
restored in full, unadjusted by any gains or losses occurring subsequent to the
Valuation Date coinciding with or preceding his termination. The source for such
reinstatement shall first be any Forfeitures occurring during the year. If such
source is insufficient, then the Employer shall contribute an amount which is
sufficient to restore any such forfeited Accounts provided, however, that if a
discretionary contribution is made for such year, such contribution shall first
be applied to restore any such Accounts and the remainder shall be allocated in
accordance with Section 4.3.
 
(3) If any Former Participant is reemployed after a 1-Year Break in Service has
occurred, Periods of Service shall include Periods of Service prior to his
1-Year Break in Service.
 
6.5    DISTRIBUTION OF BENEFITS
 
(a) The Administrator, pursuant to the election of the Participant, shall direct
the Trustee to distribute to a Participant or his Beneficiary any amount to
which he is entitled under the Plan in one or more of the following methods:
 
(1) One lump-sum payment in cash.
 
(2) Payments over a period certain in monthly, quarterly, semiannual, or annual
cash installments. In order to provide such installment payments, the
Administrator may segregate the aggregate amount thereof in a separate,
federally insured savings account, certificate of deposit in a bank or savings
and loan association, money market certificate or other liquid short-term
security.
 
(b) Any distribution to a Participant who has a benefit which exceeds $5,000
shall require such Participant’s consent if such distribution commences prior to
the later of his Normal Retirement Age or age 62. However, if a Participant has
begun to receive distributions pursuant to an optional form of benefit under
which at least one scheduled periodic distribution has not yet been made, and if
the value of the Participant’s benefit, determined at the time of the first
distribution under that optional form of benefit, exceeded $5,000, then the
value of the Participant’s benefit is deemed to continue to exceed such amount.
With regard to this required consent:
 
(1) The Participant must be informed of his right to defer receipt of the
distribution. If a Participant fails to consent, it shall be deemed an election
to defer the commencement of payment of any benefit. However, any election to
defer the receipt of benefits shall not apply with respect to distributions
which are required under Section 6.5(c).
 
(2) Notice of the rights specified under this paragraph shall be provided no
less than 30 days and no more than 90 days before the date the distribution
commences.
 
(3) Consent of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than 90 days before
the date the distribution commences.
 
(4) No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution.
 
Any such distribution may commence less than 30 days after the notice required
under Regulation 1.411(a)-11(c) is given, provided that: (1) the Administrator
clearly informs the Participant that the Participant has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and, if applicable, a particular distribution
option), and (2) the Participant, after receiving the notice, affirmatively
elects a distribution.
 
(c) Notwithstanding any provision in the Plan to the contrary, the distribution
of a Participant’s benefits shall be made in accordance with the following
requirements and shall otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder (including Regulation 1.401(a)(9)-2), the provisions of
which are incorporated herein by reference:



20



--------------------------------------------------------------------------------

 
(1) A Participant’s benefits shall be distributed or must begin to be
distributed to him not later than April 1st of the calendar year following the
later of (i) the calendar year in which the Participant attains age 70 1/2 or
(ii) the calendar year in which the Participant retires, provided, however, that
this clause (ii) shall not apply in the case of a Participant who is a “five (5)
percent owner” at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2. Such distributions shall
be equal to or greater than any required distribution.
 
Alternatively, distributions to a Participant must begin no later than the
applicable April 1st as determined under the preceding paragraph and must be
made over a period certain measured by the life expectancy of the Participant
(or the life expectancies of the Participant and his designated Beneficiary) in
accordance with Regulations.
 
(2) Distributions to a Participant and his Beneficiaries shall only be made in
accordance with the incidental death benefit requirements of Code Section
401(a)(9)(G) and the Regulations thereunder.
 
(d) For purposes of this Section, the life expectancy of a Participant and a
Participant’s spouse may, at the election of the Participant or the
Participant’s spouse, be redetermined in accordance with Regulations. The
election, once made, shall be irrevocable. If no election is made by the time
distributions must commence, then the life expectancy of the Participant and the
Participant’s spouse shall not be subject to recalculation. Life expectancy and
joint and last survivor expectancy shall be computed using the return multiples
in Tables V and VI of Regulation 1.72-9.
 
(e) If a distribution is made at a time when a Participant is not fully Vested
in his Participant’s Account and the Participant may increase the Vested
percentage in such account:
 
(1) a separate account shall be established for the Participant’s interest in
the Plan as of the time of the distribution; and
 
(2) at any relevant time, the Participant’s Vested portion of the separate
account shall be equal to an amount (“X”) determined by the formula:
 
X equals P(AB plus (R x D)) - (R x D)
 
For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, D is the amount of
distribution, and R is the ratio of the account balance at the relevant time to
the account balance after distribution.
 
6.6    DISTRIBUTION OF BENEFITS UPON DEATH
 
(a)(1) The death benefit payable pursuant to Section 6.2 shall be paid to the
Participant’s Beneficiary within a reasonable time after the Participant’s death
by either of the following methods, as elected by the Participant (or if no
election has been made prior to the Participant’s death, by his Beneficiary)
subject, however, to the rules specified in Section 6.6(b):
 
(i) One lump-sum payment in cash.
 
(ii) Payment in monthly, quarterly, semi-annual, or annual cash installments
over a period to be determined by the Participant or his Beneficiary. After
periodic installments commence, the Beneficiary shall have the right to direct
the Trustee to reduce the period over which such periodic installments shall be
made, and the Trustee shall adjust the cash amount of such periodic installments
accordingly.
 
(2) In the event the death benefit payable pursuant to Section 6.2 is payable in
installments, then, upon the death of the Participant, the Administrator may
direct the Trustee to segregate the death benefit into a separate account, and
the Trustee shall invest such segregated account separately, and the funds
accumulated in such account shall be used for the payment of the installments.



21



--------------------------------------------------------------------------------

 
(b) Notwithstanding any provision in the Plan to the contrary, distributions
upon the death of a Participant shall be made in accordance with the following
requirements and shall otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder. If it is determined pursuant to Regulations that the
distribution of a Participant’s interest has begun and the Participant dies
before his entire interest has been distributed to him, the remaining portion of
such interest shall be distributed at least as rapidly as under the method of
distribution selected pursuant to Section 6.5 as of his date of death. If a
Participant dies before he has begun to receive any distributions of his
interest under the Plan or before distributions are deemed to have begun
pursuant to Regulations, then his death benefit shall be distributed to his
Beneficiaries by December 31st of the calendar year in which the fifth
anniversary of his date of death occurs.
 
(c) For purposes of this Section, the life expectancy of a Participant and a
Participant’s spouse may, at the election of the Participant or the
Participant’s spouse, be redetermined in accordance with Regulations. The
election, once made, shall be irrevocable. If no election is made by the time
distributions must commence, then the life expectancy of the Participant and the
Participant’s spouse shall not be subject to recalculation. Life expectancy and
joint and last survivor expectancy shall be computed using the return multiples
in Tables V and VI of Regulation 1.72-9.
 
6.7    TIME OF SEGREGATION OR DISTRIBUTION
 
Except as limited by Sections 6.5 and 6.6, whenever the Trustee is to make a
distribution or to commence a series of payments the distribution or series of
payments may be made or begun as soon as is practicable. However, unless a
Former Participant elects in writing to defer the receipt of benefits (such
election may not result in a death benefit that is more than incidental), the
payment of benefits shall begin not later than the 60th day after the close of
the Plan Year in which the latest of the following events occurs: (a) the date
on which the Participant attains the earlier of age 65 or the Normal Retirement
Age specified herein; (b) the 10th anniversary of the year in which the
Participant commenced participation in the Plan; or (c) the date the Participant
terminates his service with the Employer.
 
6.8    DISTRIBUTION FOR MINOR BENEFICIARY
 
In the event a distribution is to be made to a minor, then the Administrator may
direct that such distribution be paid to the legal guardian, or if none, to a
parent of such Beneficiary or a responsible adult with whom the Beneficiary
maintains his residence, or to the custodian for such Beneficiary under the
Uniform Gift to Minors Act or Gift to Minors Act, if such is permitted by the
laws of the state in which said Beneficiary resides. Such a payment to the legal
guardian, custodian or parent of a minor Beneficiary shall fully discharge the
Trustee, Employer, and Plan from further liability on account thereof.
 
6.9    LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN
 
In the event that all, or any portion, of the distribution payable to a
Participant or his Beneficiary hereunder shall, at the later of the
Participant’s attainment of age 62 or his Normal Retirement Age, remain unpaid
solely by reason of the inability of the Administrator, after sending a
registered letter, return receipt requested, to the last known address, and
after further diligent effort, to ascertain the whereabouts of such Participant
or his Beneficiary, the amount so distributable shall be treated as a Forfeiture
pursuant to the Plan. In the event a Participant or Beneficiary is located
subsequent to his benefit being reallocated, such benefit shall be restored
unadjusted for earnings or losses.
 
6.10    QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
 
All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order.” Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations



22



--------------------------------------------------------------------------------

order,” even if the affected Participant has not separated from service and has
not reached the “earliest retirement age” under the Plan. For the purposes of
this Section, “alternate payee,” “qualified domestic relations order” and
“earliest retirement age” shall have the meaning set forth under Code Section
414(p).
 
ARTICLE VII
TRUSTEE
 
7.1    BASIC RESPONSIBILITIES OF THE TRUSTEE
 
(a) The Trustee shall have the following categories of responsibilities:
 
(1) Consistent with the “funding policy and method” determined by the Employer,
to invest, manage, and control the Plan assets subject, however, to the
direction of a Participant with respect to his Participant Directed Accounts,
the Employer or an Investment Manager appointed by the Employer or any agent of
the Employer;
 
(2) At the direction of the Administrator, to pay benefits required under the
Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and
 
(3) To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report per
Section 7.6.
 
(b) In the event that the Trustee shall be directed by a Participant (pursuant
to the Participant Direction Procedures), or the Employer, or an Investment
Manager or other agent appointed by the Employer with respect to the investment
of any or all Plan assets, the Trustee shall have no liability with respect to
the investment of such assets, but shall be responsible only to execute such
investment instructions as so directed.
 
(1) The Trustee shall be entitled to rely fully on the written instructions of a
Participant (pursuant to the Participant Direction Procedures), or the Employer,
or any Fiduciary or nonfiduciary agent of the Employer, in the discharge of such
duties, and shall not be liable for any loss or other liability, resulting from
such direction (or lack of direction) of the investment of any part of the Plan
assets.
 
(2) The Trustee may delegate the duty to execute such instructions to any
nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.
 
(3) The Trustee may refuse to comply with any direction from the Participant in
the event the Trustee, in its sole and absolute discretion, deems such
directions improper by virtue of applicable law. The Trustee shall not be
responsible or liable for any loss or expense which may result from the
Trustee’s refusal or failure to comply with any directions from the Participant.
 
(4) Any costs and expenses related to compliance with the Participant’s
directions shall be borne by the Participant’s Directed Account, unless paid by
the Employer.
 
(c) If there shall be more than one Trustee, they shall act by a majority of
their number, but may authorize one or more of them to sign papers on their
behalf.
 
7.2    INVESTMENT POWERS AND DUTIES OF THE TRUSTEE
 
(a) The Trustee shall invest and reinvest the Trust Fund to keep the Trust Fund
invested without distinction between principal and income and in such securities
or property, real or personal, wherever situated, as the Trustee shall deem
advisable, including, but not limited to, stocks, common or preferred, bonds and
other evidences of indebtedness or ownership, and real estate or any interest
therein. The Trustee shall at all times in making investments of the Trust Fund
consider, among other factors, the short and long-term financial needs of the
Plan on the basis of information furnished by the Employer. In making such
investments, the Trustee shall not be restricted to securities or other



23



--------------------------------------------------------------------------------

property of the character expressly authorized by the applicable law for trust
investments; however, the Trustee shall give due regard to any limitations
imposed by the Code or applicable law so that at all times the Plan may qualify
as a qualified Profit Sharing Plan and Trust.
 
(b) The Trustee may employ a bank or trust company pursuant to the terms of its
usual and customary bank agency agreement, under which the duties of such bank
or trust company shall be of a custodial, clerical and record-keeping nature.
 
(c) The Trustee may from time to time transfer to a common, collective, pooled
trust fund or money market fund maintained by any corporate Trustee or affiliate
thereof hereunder, all or such part of the Trust Fund as the Trustee may deem
advisable, and such part or all of the Trust Fund so transferred shall be
subject to all the terms and provisions of the common, collective, pooled trust
fund or money market fund which contemplate the commingling for investment
purposes of such trust assets with trust assets of other trusts. The Trustee may
transfer any part of the Trust Fund intended for temporary investment of cash
balances to a money market fund maintained by Fleet National Bank or its
affiliates. The Trustee may, from time to time, withdraw from such common,
collective, pooled trust fund or money market fund all or such part of the Trust
Fund as the Trustee may deem advisable.
 
7.3    OTHER POWERS OF THE TRUSTEE
 
The Trustee, in addition to all powers and authorities under common law,
statutory authority, or other applicable law, and other provisions of the Plan,
shall have the following powers and authorities, to be exercised in the
Trustee’s sole discretion:
 
(a) To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;
 
(b) To sell, exchange, convey, transfer, grant options to purchase, or otherwise
dispose of any securities or other property held by the Trustee, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition, with or without
advertisement;
 
(c) To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property. However,
the Trustee shall not vote proxies relating to securities for which it has not
been assigned full investment management responsibilities. In those cases where
another party has such investment authority or discretion, the Trustee will
deliver all proxies to said party who will then have full responsibility for
voting those proxies;
 
(d) To cause any securities or other property to be registered in the Trustee’s
own name or in the name of one or more of the Trustee’s nominees, and to hold
any investments in bearer form, but the books and records of the Trustee shall
at all times show that all such investments are part of the Trust Fund;
 
(e) To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;



24



--------------------------------------------------------------------------------

 
(f) To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;
 
(g) To accept and retain for such time as the Trustee may deem advisable any
securities or other property received or acquired as Trustee hereunder, whether
or not such securities or other property would normally be purchased as
investments hereunder;
 
(h) To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;
 
(i) To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Plan, to commence or defend suits or legal
or administrative proceedings, and to represent the Plan in all suits and legal
and administrative proceedings;
 
(j) To employ suitable agents and counsel and to contract with agents to perform
administrative and recordkeeping duties and to pay their reasonable expenses,
fees, and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;
 
(k) To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest in the Trustee’s bank;
 
(l) To invest in Treasury Bills and other forms of United States government
obligations;
 
(m) To invest in shares of investment companies registered under the Investment
Company Act of 1940, including any money market fund advised by or offered
through Fleet National Bank;
 
(n) To sell, purchase and acquire put or call options if the options are traded
on and purchased through a national securities exchange registered under the
Securities Exchange Act of 1934, as amended, or, if the options are not traded
on a national securities exchange, are guaranteed by a member firm of the New
York Stock Exchange;
 
(o) To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations;
 
(p) To pool all or any of the Trust Fund, from time to time, with assets
belonging to any other qualified employee pension benefit trust created by the
Employer or an affiliated company of the Employer, and to commingle such assets
and make joint or common investments and carry joint accounts on behalf of this
Plan and such other trust or trusts, allocating undivided shares or interests in
such investments or accounts or any pooled assets of the two or more trusts in
accordance with their respective interests;
 
(q) To do all such acts and exercise all such rights and privileges, although
not specifically mentioned herein, as the Trustee may deem necessary to carry
out the purposes of the Plan.
 
7.4    DUTIES OF THE TRUSTEE REGARDING PAYMENTS
 
At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.
 
7.5    TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES
 
The Trustee shall be paid such reasonable compensation as shall from time to
time be agreed upon in writing by the Employer and the Trustee. An individual
serving as Trustee who already receives full-time pay from the Employer shall
not receive compensation from the Plan. In addition, the Trustee shall be
reimbursed for any reasonable expenses, including reasonable counsel fees
incurred by it as Trustee. Such compensation and



25



--------------------------------------------------------------------------------

expenses shall be paid from the Trust Fund unless paid or advanced by the
Employer. All taxes of any kind and all kinds whatsoever that may be levied or
assessed under existing or future laws upon, or in respect of, the Trust Fund or
the income thereof, shall be paid from the Trust Fund.
 
7.6    ANNUAL REPORT OF THE TRUSTEE
 
Within a reasonable period of time after the later of the Anniversary Date or
receipt of the Employer contribution for each Plan Year, the Trustee shall
furnish to the Employer and Administrator a written statement of account with
respect to the Plan Year for which such contribution was made setting forth:
 
(a) the net income, or loss, of the Trust Fund;
 
(b) the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;
 
(c) the increase, or decrease, in the value of the Trust Fund;
 
(d) all payments and distributions made from the Trust Fund; and
 
(e) such further information as the Trustee and/or Administrator deems
appropriate. The Employer, forthwith upon its receipt of each such statement of
account, shall acknowledge receipt thereof in writing and advise the Trustee
and/or Administrator of its approval or disapproval thereof. Failure by the
Employer to disapprove any such statement of account within sixty (60) days
after its receipt thereof shall be deemed an approval thereof. The approval by
the Employer of any statement of account shall be binding as to all matters
embraced therein as between the Employer and the Trustee to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, the Employer and all persons having or
claiming an interest in the Plan were parties; provided, however, that nothing
herein contained shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.
 
7.7    AUDIT
 
(a) If an audit of the Plan’s records as may be required by applicable law or as
the Administrator may otherwise deem appropriate for any Plan Year, the
Administrator shall direct the Trustee to engage on behalf of all Participants
an independent qualified public accountant for that purpose. Such accountant
shall, after an audit of the books and records of the Plan in accordance with
generally accepted auditing standards, within a reasonable period after the
close of the Plan Year, furnish to the Administrator and the Trustee a report of
his audit setting forth his opinion as to whether any statements, schedules or
lists are presented fairly in conformity with generally accepted accounting
principles applied consistently. All auditing and accounting fees shall be an
expense of and may, at the election of the Administrator, be paid from the Trust
Fund.
 
(b) If some or all of the information necessary to enable the Administrator to
comply with applicable law is maintained by a bank, insurance company, or
similar institution, regulated and supervised and subject to periodic
examination by a state or federal agency, it shall transmit and certify the
accuracy of that information to the Administrator as may be required by
applicable law within one hundred twenty (120) days after the end of the Plan
Year or by such other date as may be prescribed.
 
7.8    RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE
 
(a) The Trustee may resign at any time by delivering to the Employer, at least
ninety (90) days before its effective date, a written notice of his resignation.
 
(b) The Employer may remove the Trustee by mailing by registered or certified
mail, addressed to such Trustee at his last known address, at least thirty (30)
days before its effective date, a written notice of his removal.



26



--------------------------------------------------------------------------------

 
(c) Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the estate, rights, powers, discretions, and
duties of his predecessor with like respect as if he were originally named as a
Trustee herein. Until such a successor is appointed, the remaining Trustee or
Trustees shall have full authority to act under the terms of the Plan.
 
(d) The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the estate, rights, powers,
discretions, and duties of his predecessor with the like effect as if he were
originally named as Trustee herein immediately upon the death, resignation,
incapacity, or removal of his predecessor.
 
(e) Whenever any Trustee hereunder ceases to serve as such, he shall furnish to
the Employer and Administrator a written statement of account with respect to
the portion of the Plan Year during which he served as Trustee. This statement
shall be either (i) included as part of the annual statement of account for the
Plan Year required under Section 7.6 or (ii) set forth in a special statement.
Any such special statement of account should be rendered to the Employer no
later than the due date of the annual statement of account for the Plan Year.
The procedures set forth in Section 7.6 for the approval by the Employer of
annual statements of account shall apply to any special statement of account
rendered hereunder and approval by the Employer of any such special statement in
the manner provided in Section 7.6 shall have the same effect upon the statement
as the Employer’s approval of an annual statement of account. No successor to
the Trustee shall have any duty or responsibility to investigate the acts or
transactions of any predecessor who has rendered all statements of account
required by Section 7.6 and this subparagraph.
 
7.9    TRANSFER OF INTEREST
 
Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of
such Participant in his account to another trust forming part of a pension,
profit sharing or stock bonus plan maintained by such Participant’s new employer
and represented by said employer in writing as meeting the requirements of Code
Section 401(a), provided that the trust to which such transfers are made permits
the transfer to be made.
 
7.10    DIRECT ROLLOVER
 
(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an eligible rollover distribution that is equal to at least $500
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.
 
(b) For purposes of this Section the following definitions shall apply:
 
(1) An eligible rollover distribution is any distribution of all or any portion
of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); the
portion of any other distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities); for distributions made after December 31, 1999,
any hardship distribution described in Code Section 401(k)(2)(B)(i)(IV); and any
other distribution that is reasonably expected to total less than $200 during a
year.
 
(2) An eligible retirement plan is an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in



27



--------------------------------------------------------------------------------

Code Section 403(a), or a qualified trust described in Code Section 401(a), that
accepts the distributee’s eligible rollover distribution. However, in the case
of an eligible rollover distribution to the surviving spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity.
 
(3) A distributee includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are distributees
with regard to the interest of the spouse or former spouse.
 
(4) A direct rollover is a payment by the Plan to the eligible retirement plan
specified by the distributee.
 
ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS
 
8.1    AMENDMENT
 
(a) The Employer shall have the right at any time to amend the Plan, subject to
the limitations of this Section. However, any amendment which affects the
rights, duties or responsibilities of the Trustee and Administrator, other than
an amendment to remove the Trustee or Administrator, may only be made with the
Trustee’s and Administrator’s written consent. Any such amendment shall become
effective as provided therein upon its execution. The Trustee shall not be
required to execute any such amendment unless the Trust provisions contained
herein are a part of the Plan and the amendment affects the duties of the
Trustee hereunder.
 
(b) No amendment to the Plan shall be effective if it authorizes or permits any
part of the Trust Fund (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to any purpose other than
for the exclusive benefit of the Participants or their Beneficiaries or estates;
or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.
 
(c) Except as permitted by Regulations, no Plan amendment or transaction having
the effect of a Plan amendment (such as a merger, plan transfer or similar
transaction) shall be effective to the extent it eliminates or reduces any
“Section 411(d)(6) protected benefit” or adds or modifies conditions relating to
“Section 411(d)(6) protected benefits” the result of which is a further
restriction on such benefit unless such protected benefits are preserved with
respect to benefits accrued as of the later of the adoption date or effective
date of the amendment. “Section 411(d)(6) protected benefits” are benefits
described in Code Section 411(d)(6)(A), early retirement benefits and
retirement-type subsidies, and optional forms of benefit.
 
8.2    TERMINATION
 
(a) The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants’ Accounts shall become 100% Vested as provided in Section 6.4 and
shall not thereafter be subject to forfeiture, and all unallocated amounts shall
be allocated to the accounts of all Participants in accordance with the
provisions hereof.
 
(b) Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Section 6.5. Distributions to
a Participant shall be made in cash. Except as permitted by Regulations, the
termination of the Plan shall not result in the reduction of “Section 411(d)(6)
protected benefits” in accordance with Section 8.1(c).



28



--------------------------------------------------------------------------------

 
8.3    MERGER OR CONSOLIDATION
 
This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 8.1(c).
 
ARTICLE IX
TOP HEAVY
 
9.1    TOP HEAVY PLAN REQUIREMENTS
 
For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 6.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.3 of the Plan.
 
9.2    DETERMINATION OF TOP HEAVY STATUS
 
(a) This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
Determination Date, (1) the Present Value of Accrued Benefits of Key Employees
and (2) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.
 
If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy or Super Top Heavy
Plan (or whether any Aggregation Group which includes this Plan is a Top Heavy
Group). In addition, if a Participant or Former Participant has not performed
any services for any Employer maintaining the Plan at any time during the five
year period ending on the Determination Date, any accrued benefit for such
Participant or Former Participant shall not be taken into account for the
purposes of determining whether this Plan is a Top Heavy or Super Top Heavy
Plan.
 
(b) This Plan shall be a Super Top Heavy Plan for any Plan Year in which, as of
the Determination Date, (1) the Present Value of Accrued Benefits of Key
Employees and (2) the sum of the Aggregate Accounts of Key Employees under this
Plan and all plans of an Aggregation Group, exceeds ninety percent (90%) of the
Present Value of Accrued Benefits and the Aggregate Accounts of all Key and
Non-Key Employees under this Plan and all plans of an Aggregation Group.
 
(c) Aggregate Account: A Participant’s Aggregate Account as of the Determination
Date is the sum of:
 
(1) his Participant’s Account balance as of the most recent valuation occurring
within a twelve (12) month period ending on the Determination Date;
 
(2) an adjustment for any contributions due as of the Determination Date. Such
adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the Determination Date, except for the first
Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.
 
(3) any Plan distributions made within the Plan Year that includes the
Determination Date or within the four (4) preceding Plan Years. However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions



29



--------------------------------------------------------------------------------

for top heavy purposes to the extent that such distributions are already
included in the Participant’s Aggregate Account balance as of the Valuation
Date. Notwithstanding anything herein to the contrary, all distributions,
including distributions under a terminated plan which if it had not been
terminated would have been required to be included in an Aggregation Group, will
be counted. Further, distributions from the Plan (including the cash value of
life insurance policies) of a Participant’s account balance because of death
shall be treated as a distribution for the purposes of this paragraph.
 
(4) any Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant’s Aggregate Account balance.
 
(5) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.
 
(6) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.
 
(7) For the purposes of determining whether two employers are to be treated as
the same employer in (5) and (6) above, all employers aggregated under Code
Section 414(b), (c), (m) and (o) are treated as the same employer.
 
(d) “Aggregation Group” means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.
 
(1) Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code Sections 401(a)(4)
or 410, will be required to be aggregated. Such group shall be known as a
Required Aggregation Group.
 
In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.
 
(2) Permissive Aggregation Group: The Employer may also include any other plan
not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.
 
In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.
 
(3) Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.



30



--------------------------------------------------------------------------------

 
(4) An Aggregation Group shall include any terminated plan of the Employer if it
was maintained within the last five (5) years ending on the Determination Date.
 
(e) “Determination Date” means (a) the last day of the preceding Plan Year, or
(b) in the case of the first Plan Year, the last day of such Plan Year.
 
(f) Present Value of Accrued Benefit: In the case of a defined benefit plan, the
Present Value of Accrued Benefit for a Participant other than a Key Employee,
shall be as determined using the single accrual method used for all plans of the
Employer and Affiliated Employers, or if no such single method exists, using a
method which results in benefits accruing not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(1)(C). The determination of the
Present Value of Accrued Benefit shall be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.
 
(g) “Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:
 
(1) the Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group, and
 
(2) the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group, exceeds sixty percent (60%) of a similar sum determined
for all Participants.
 
ARTICLE X
MISCELLANEOUS
 
10.1    PARTICIPANT’S RIGHTS
 
This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon him as a Participant of this Plan.
 
10.2    ALIENATION
 
(a) Subject to the exceptions provided below, no benefit which shall be payable
out of the Trust Fund to any person (including a Participant or his Beneficiary)
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
void; and no such benefit shall in any manner be liable for, or subject to, the
debts, contracts, liabilities, engagements, or torts of any such person, nor
shall it be subject to attachment or legal process for or against such person,
and the same shall not be recognized by the Trustee, except to such extent as
may be required by law.
 
(b) This provision shall not apply to a “qualified domestic relations order”
defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a “qualified domestic relations order,” a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.
 
(c) This provision shall not apply to an offset to a Participant’s accrued
benefit against an amount that the Participant is ordered or required to pay the
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into, on or after August 5, 1997, in accordance with Code Sections
401(a)(13)(C) and (D).



31



--------------------------------------------------------------------------------

 
10.3    CONSTRUCTION OF PLAN
 
This Plan and Trust shall be construed to the laws of the State of Connecticut,
other than its laws respecting choice of law, to the extent such State laws are
not preempted and are not in conflict with Mohegan tribal laws.
 
10.4    GENDER AND NUMBER
 
Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.
 
10.5    LEGAL ACTION
 
In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.
 
10.6    PROHIBITION AGAINST DIVERSION OF FUNDS
 
(a) Except as provided below and otherwise specifically permitted by law, it
shall be impossible by operation of the Plan or of the Trust, by termination of
either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any trust fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Retired Participants, or their
Beneficiaries.
 
(b) In the event the Employer shall make an excessive contribution under a
mistake of fact, the Employer may demand repayment of such excessive
contribution at any time within one (1) year following the time of payment and
the Trustees shall return such amount to the Employer within the one (1) year
period. Earnings of the Plan attributable to the excess contributions may not be
returned to the Employer but any losses attributable thereto must reduce the
amount so returned.
 
10.7    BONDING
 
Every Fiduciary, except a bank or an insurance company, if required by
applicable law or if otherwise deemed by the Administrator to be desirable for
the protection of the Plan assets, shall be bonded in an amount not less than
10% of the amount of the funds such Fiduciary handles; provided, however, that
the minimum bond shall be $1,000 and the maximum bond, $500,000. The amount of
funds handled shall be determined at the beginning of each Plan Year by the
amount of funds handled by such person, group, or class to be covered and their
predecessors, if any, during the preceding Plan Year, or if there is no
preceding Plan Year, then by the amount of the funds to be handled during the
then current year. The bond shall provide protection to the Plan against any
loss by reason of acts of fraud or dishonesty by the Fiduciary alone or in
connivance with others.
 
10.8    RECEIPT AND RELEASE FOR PAYMENTS
 
Any payment to any Participant, his legal representative, Beneficiary, or to any
guardian or committee appointed for such Participant or Beneficiary in
accordance with the provisions of the Plan, shall, to the extent thereof, be in
full satisfaction of all claims hereunder against the Trustee and the Employer,
either of whom may require such Participant, legal representative, Beneficiary,
guardian or committee, as a condition precedent to such payment, to execute a
receipt and release thereof in such form as shall be determined by the Trustee
or Employer.



32



--------------------------------------------------------------------------------

 
10.9    ACTION BY THE EMPLOYER
 
Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.
 
10.10    NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
 
The “named Fiduciaries” of this Plan are (1) the Employer, (2) the Administrator
and (3) the Trustee. The named Fiduciaries shall have only those specific
powers, duties, responsibilities, and obligations as are specifically given them
under the Plan or as accepted by or assigned to them pursuant to any procedure
provided under the Plan, including but not limited to any agreement allocating
or delegating their responsibilities, the terms of which are incorporated herein
by reference. In general, unless otherwise indicated herein or pursuant to such
agreements, the Employer shall have the duties specified in Article II hereof,
as the same may be allocated or delegated thereunder, including but not limited
to the responsibility for making the contributions provided for under Section
4.1; and shall have the authority to appoint and remove the Trustee and the
Administrator; to formulate the Plan’s “funding policy and method”; and to amend
or terminate, in whole or in part, the Plan. The Administrator shall have the
responsibility for the administration of the Plan, including but not limited to
the items specified in Article II of the Plan, as the same may be allocated or
delegated thereunder. The Trustee shall have the responsibility of management
and control of the assets held under the Trust, except to the extent directed
pursuant to Article II or with respect to those assets, the management of which
has been assigned to an Investment Manager, who shall be solely responsible for
the management of the assets assigned to it, all as specifically provided in the
Plan and any agreement with the Trustee. Each named Fiduciary warrants that any
directions given, information furnished, or action taken by it shall be in
accordance with the provisions of the Plan, authorizing or providing for such
direction, information or action. Furthermore, each named Fiduciary may rely
upon any such direction, information or action of another named Fiduciary as
being proper under the Plan, and is not required under the Plan to inquire into
the propriety of any such direction, information or action. It is intended under
the Plan that each named Fiduciary shall be responsible for the proper exercise
of its own powers, duties, responsibilities and obligations under the Plan as
specified or allocated herein. No named Fiduciary shall guarantee the Trust Fund
in any manner against investment loss or depreciation in asset value. Any person
or group may serve in more than one Fiduciary capacity. In the furtherance of
their responsibilities hereunder, the “named Fiduciaries” shall be empowered to
interpret the Plan and Trust and to resolve ambiguities, inconsistencies and
omissions, which findings shall be binding, final and conclusive.
 
10.11    HEADINGS
 
The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.
 
10.12    APPROVAL BY INTERNAL REVENUE SERVICE
 
(a) Notwithstanding anything herein to the contrary, contributions to this Plan
are conditioned upon the initial qualification of the Plan under Code Section
401. If the Plan receives an adverse determination with respect to its initial
qualification, then the Plan may return such contributions to the Employer
within one year after such determination, provided the application for the
determination is made by the time prescribed by law for filing the Employer’s
return for the taxable year in which the Plan was adopted, or such later date as
the Secretary of the Treasury may prescribe.
 
(b) Notwithstanding any provisions to the contrary, except Sections 3.5, 3.6,
and 4.1(b), any contribution by the Employer to the Trust Fund is conditioned
upon the deductibility of the contribution by the Employer under the Code and,
to the extent any such deduction is disallowed, the Employer may, within one (1)
year following the disallowance of the deduction, demand repayment of such
disallowed contribution and the Trustee shall return such contribution within
one (1) year following the disallowance. Earnings of the Plan attributable to
the excess contribution may not be returned to the Employer, but any losses
attributable thereto must reduce the amount so returned.



33



--------------------------------------------------------------------------------

 
10.13    UNIFORMITY
 
All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner.
 
ARTICLE XI
PARTICIPATING EMPLOYERS
 
11.1    ADOPTION BY OTHER EMPLOYERS
 
Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.
 
11.2    REQUIREMENTS OF PARTICIPATING EMPLOYERS
 
(a) Each such Participating Employer shall be required to use the same Trustee
as provided in this Plan.
 
(b) The Trustee may, but shall not be required to, commingle, hold and invest as
one Trust Fund all contributions made by Participating Employers, as well as all
increments thereof. However, the assets of the Plan shall, on an ongoing basis,
be available to pay benefits to all Participants and Beneficiaries under the
Plan without regard to the Employer or Participating Employer who contributed
such assets.
 
(c) The transfer of any Participant from or to an Employer participating in this
Plan, whether he be an Employee of the Employer or a Participating Employer,
shall not affect such Participant’s rights under the Plan, and all amounts
credited to such Participant’s Account as well as his accumulated service time
with the transferor or predecessor, and his length of participation in the Plan,
shall continue to his credit.
 
(d) All rights and values forfeited by termination of employment shall inure
only to the benefit of the Participants of the Employer or Participating
Employer by which the forfeiting Participant was employed, except if the
Forfeiture is for an Employee whose Employer is an Affiliated Employer, then
said Forfeiture shall be allocated to the Participants employed by the Employer
or Participating Employers who are Affiliated Employers. Should an Employee of
one (“First”) Employer be transferred to an associated (“Second”) Employer which
is an Affiliated Employer, such transfer shall not cause his account balance
(generated while an Employee of “First” Employer) in any manner, or by any
amount to be forfeited. Such Employee’s Participant Account balance for all
purposes of the Plan, including length of service, shall be considered as though
he had always been employed by the “Second” Employer and as such had received
contributions, forfeitures, earnings or losses, and appreciation or depreciation
in value of assets totaling the amount so transferred.
 
(e) Any expenses of the Trust which are to be paid by the Employer or borne by
the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.
 
11.3    DESIGNATION OF AGENT
 
Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word “Employer”
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.
 
11.4    EMPLOYEE TRANSFERS
 
It is anticipated that an Employee may be transferred between Participating
Employers, and in the event of any such transfer, the Employee involved shall
carry with him his accumulated service and eligibility. No such



34



--------------------------------------------------------------------------------

transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.
 
11.5    PARTICIPATING EMPLOYER CONTRIBUTION
 
Any contribution subject to allocation during each Plan Year shall be allocated
only among those Participants of the Employer or Participating Employer making
the contribution, except if the contribution is made by an Affiliated Employer,
in which event such contribution shall be allocated among all Participants of
all Participating Employers who are Affiliated Employers in accordance with the
provisions of this Plan. On the basis of the information furnished by the
Administrator, the Trustee shall keep separate books and records concerning the
affairs of each Participating Employer hereunder and as to the accounts and
credits of the Employees of each Participating Employer.
 
11.6    AMENDMENT
 
Amendment of this Plan by the Employer at any time when there shall be a
Participating Employer hereunder shall only be by the written action of each and
every Participating Employer and with the consent of the Trustee where such
consent is necessary in accordance with the terms of this Plan.
 
11.7    DISCONTINUANCE OF PARTICIPATION
 
Any Participating Employer shall be permitted to discontinue or revoke its
participation in the Plan. At the time of any such discontinuance or revocation,
satisfactory evidence thereof and of any applicable conditions imposed shall be
delivered to the Trustee. The Trustee shall thereafter transfer, deliver and
assign Trust Fund assets allocable to the Participants of such Participating
Employer to such new Trustee as shall have been designated by such Participating
Employer, in the event that it has established a separate pension plan for its
Employees, provided however, that no such transfer shall be made if the result
is the elimination or reduction of any “Section 411(d)(6) protected benefits” in
accordance with Section 8.1(c). If no successor is designated, the Trustee shall
retain such assets for the Employees of said Participating Employer pursuant to
the provisions of Article VII hereof. In no such event shall any part of the
corpus or income of the Trust as it relates to such Participating Employer be
used for or diverted to purposes other than for the exclusive benefit of the
Employees of such Participating Employer.
 
11.8    ADMINISTRATOR’S AUTHORITY
 
The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.



35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.
 
Signed, sealed, and delivered
in the presence of:
 

       
THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT
 
/s/    Cheryl Todd

--------------------------------------------------------------------------------

     
By
 
 
/s/    Mark Brown

--------------------------------------------------------------------------------

           
EMPLOYER

         
 
/s/    Kim E. Sperry

--------------------------------------------------------------------------------

           
WITNESS AS TO EMPLOYER
           

 

       
FLEET NATIONAL BANK
 
illegible

--------------------------------------------------------------------------------

     
By
 
 
/s/    Dorothy R. Poquette

--------------------------------------------------------------------------------

           
TRUSTEE

             
 
/s/    William B. Parent

--------------------------------------------------------------------------------

           
WITNESSES AS TO EMPLOYER
                   
ATTEST
               

--------------------------------------------------------------------------------



36